Case 5:16-cv-10444-JEL-MKM ECF No. 1418, PageID.54901 Filed 02/08/21 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

   OPINION AND ORDER GRANTING IN PART MOTION FOR A
        PRELIMINARY INJUNCTION AND TEMPORARY
               RESTRAINING ORDER [1409]

       Before the Court is Co-Liaison Counsel for Individual Plaintiffs and

 Interim Co-Lead Class Counsel (“Plaintiffs”) motion for a preliminary

 injunction and temporary restraining order (“TRO”). (ECF No. 1409.)

 Plaintiffs seek an order (1) enjoining attorney Loyst Fletcher, Jr. of the

 law firm Loyst Fletcher Jr., & Associates, 718 Beech Street, Flint,

 Michigan 48502 (the “Fletcher Firm”) and any affiliates or agents, from

 communicating with putative class members and individual represented

 plaintiffs regarding matters relating to the proposed settlement in this

 matter; (2) requiring Mr. Fletcher to provide this Court and Plaintiffs the

 names of all individuals who received his January 17, 2021
Case 5:16-cv-10444-JEL-MKM ECF No. 1418, PageID.54902 Filed 02/08/21 Page 2 of 3




 communication; and (3) requiring Mr. Fletcher to inform this Court and

 Plaintiffs the names of all individuals who signed the retainer agreement

 that accompanied the January 17, 2021 letter. (Id. at PageID.54537.)

       On February 5, 2021, a hearing was held with Mr. Fletcher in

 attendance. Under Federal Rule of Civil Procedure 23(d)(2), and for the

 reasons set forth on the record, the Court grants the relief sought in

 Plaintiffs’ motion, and orders as follows:

 1.    Mr. Fletcher must, no later than Wednesday February 10, 2021 at
       5:00 pm, file under seal in this Court (Docket No. 16- 10444):

          a. A list of all of the names, addresses, telephone numbers, and
             any other contact information obtained for the over-200
             individuals and/or entities to whom Mr. Fletcher or the
             Fletcher Firm or any agent authorized by Mr. Fletcher or his
             firm mailed the letters that are the subject of Plaintiffs’
             motion;

          b. Copies of any and all annotations or notes that indicate the
             date and time that each individual and/or entity contacted Mr.
             Fletcher or the Fletcher Firm; and

          c. A list of which individuals signed a retainer as a result of the
             communications at issue in Plaintiffs’ motion.

 2.    Mr. Fletcher and the Fletcher Firm are enjoined from making,
       providing or disseminating any future communications with or to
       any and all putative class members including members of the
       proposed settlement class or any individuals currently represented
       by other lawyers in the proposed partial settlement, where such

                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1418, PageID.54903 Filed 02/08/21 Page 3 of 3




       contact or communication contains information that is incorrect,
       misleading, or improper related to the Flint Water litigation or
       partial settlement.

 3.    Upon receipt of the above-ordered information, the Court may order
       that a Court-approved corrective communication is necessary and
       required.

 Dated: February 8, 2021                   s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge




                       CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on February 8, 2021.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       3
